      Case 4:19-cv-04565 Document 1 Filed on 11/21/19 in TXSD Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MICHAEL J. ELLIS,                           §
     Plaintiff,

v.                                          §       CIVIL ACTION NO. 4:19-cv-4565

UNITED STATES LIME AND
MINERALS, INC.,
     Defendant.                             §       JURY DEMANDED


                         PLAINTIFF’S ORIGINAL COMPLAINT

                                    Summary of Lawsuit

       Defendant US Lime and Minerals, Inc. (“US Lime” or “Defendant”) regularly made its

employee Michael J. Ellis (“Ellis” or “Plaintiff”) work more than 40 hours a week but did not

pay him overtime as required by law. This is an action for overtime pay and associated relief

under the Fair Labor Standards Act (“FLSA”), 29 USC. § 201 et seq.

                                   Facts Supporting Relief

                          Allegations Related to Plaintiff’s Claims

       1.     Ellis worked for US Lime as an hourly yard hand in 2013; he worked under the

title of “production foreman” on a salary basis from on or about November 1, 2017 to October

18, 2019.

       2.     Ellis’s duties included, but were not limited to mixing lime slurry, cleaning tanks,

hooking up equipment, and other duties.

       3.     During the time he worked for the Defendant, Ellis regularly worked in excess of

40 hours per week—often he worked well over 60 hours per week.
      Case 4:19-cv-04565 Document 1 Filed on 11/21/19 in TXSD Page 2 of 4



       4.      Defendant paid Ellis on a salary basis during this timeframe—it did not pay Ellis

an overtime premium for any of the hours he worked in excess of 40 in a workweek, but instead

paid Ellis the same amount each week no matter how many hours he worked.

                            Allegations Regarding FLSA Coverage

       5.      US Lime is a Texas corporation that was an employer of Ellis under the FLSA,

and is covered by and subject to the overtime requirements of that statute.

       6.      During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet. For example, much of the material that

Plaintiff worked on was mined in Arkansas and then shipped into Houston for processing.

       7.      During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce, e.g., the production of lime and lime slurry among other products.

       8.      Throughout each of the three years prior to this complaint being filed Defendant

had annual gross revenues of over $500,000.

       9.      Throughout each of the three years prior to the filing of this Original Complaint,

Defendant’s employees used goods, tools, equipment or materials that traveled in interstate

commerce, i.e., goods, tools, equipment or materials that were grown, made or manufactured

outside the state of Texas, such as the lime products mined in Arkansas, and pneumatic trailers,

washout racks, etc. manufactured outside the State of Texas.




                                                2
      Case 4:19-cv-04565 Document 1 Filed on 11/21/19 in TXSD Page 3 of 4



                                         Plaintiff’s Claims

       10.     Defendant was legally required to pay Ellis one and one-half times Ellis’s regular

rate of pay for all hours that he worked for Defendant in excess of 40 in a workweek.

       11.     Ellis worked over 40 hours in most of the workweeks that he worked for

Defendant.

       12.     Defendant did not pay Ellis an overtime premium for any of the overtime hours

that he worked for the Defendant.

       13.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice regarding overtime compensation with respect to Plaintiff, a clear violation of

the FLSA.

                                          Cause of Action

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       14.     Defendant violated the FLSA by failing to pay Ellis overtime pay for hours

worked over 40 per workweek.

       15.     Ellis suffered damages as a direct result of Defendant’s illegal actions.

       16.     Defendant is liable to Plaintiff for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA.

                               Defendant, Jurisdiction, and Venue

       17.     US Lime is a Texas corporation that may be served through its registered agent

CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       18.     This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 USC. § 1391(b), as Defendant and Plaintiff transacted business within this judicial

district, and the events underlying this complaint occurred within this judicial district as well.




                                                  3
      Case 4:19-cv-04565 Document 1 Filed on 11/21/19 in TXSD Page 4 of 4



                                      Demand for Jury

      19.    Plaintiff demands a trial by jury.

                                      Prayer for Relief

      WHEREFORE, Plaintiff demands:

      1.    Judgment against Defendant for an amount equal to Plaintiff’s unpaid overtime
            wages at the applicable rate;
      2.    An equal amount to the overtime wage damages as liquidated damages;
      3.    Judgment against Defendant that its violations of the FLSA were willful;
      4.    To the extent that liquidated damages are not awarded, an award of prejudgment
            interest;
      5.    All costs and attorney’s fees incurred prosecuting these claims;
      6.    Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
            any other method approved by the Court; and
      7.    For such further relief as the Court deems just and equitable.


                                            Respectfully Submitted,
                                            THE BUENKER LAW FIRM

                                            /s/ Josef F. Buenker
                                            Josef F. Buenker
                                            TBA No. 03316860
                                            jbuenker@buenkerlaw.com
                                            2060 North Loop West, Suite 215
                                            Houston, Texas 77018
                                            713-868-3388 Telephone
                                            713-683-9940 Facsimile

                                            ATTORNEY-IN-CHARGE FOR
                                            PLAINTIFF MICHAEL J. ELLIS


OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile



                                                  4
